Case 1:14-cv-04958-ER Document 53-1 Filed 02/06/20 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
the District of Columbia Bar does hereby certify that

Pacha lecabeth Kent

was duly qualified and admitted on February 5, 2018 as an attorney and counselor entitled
to practice before this Court; and is, on the date indicated below, an Active membet in
good standing of this Bar.

   
 
        
  
  
    
 

In Testimony Whereof,

T have hereunto subscribed my
name and affixed the seal of this
Court at the City of Washington,
D.C., on January 28, 2020.

iy A. Ceootle

JULIO A. CASTILLO
Clerk of the Court

Issued By: IY pee
District of Columbia Bar Membership

For questions or concerns, please contact the D.C. Bat Membership Office at 202-626-3475 or email
memberservices@dcbat.org.

 

 

 

 

 

 

 

 
